Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 Michael Ray Howard, Appellant                           Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 47,309-
 No. 06-19-00166-CR            v.                        B). Memorandum Opinion delivered by
                                                         Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                            Justice Stevens participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment and the bill of costs by
changing the assessment of attorney fees from $850.00 to $425.00. As modified, the judgment of
the trial court is affirmed.
        We note that the appellant, Michael Ray Howard, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED NOVEMBER 27, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk